The sole question presented by this appeal is as to the liability of this defendant for the tortious acts committed *Page 404 
by his wife, the defendant, Ellen Peck. There is no question but that the plaintiffs had a perfect cause of action for the losses occurring to them as the direct result of the fraud and deception practiced by her upon them. That being the case, it falls within the principle lately decided by us in Fitzgerald v. Quann
(109 N.Y. 441). In that case, which was an action to recover for the injury caused by the slanderous words spoken by the wife, and in which her husband was joined with her as defendant, we held that the common-law rule of liability had not been abrogated, either by express legislation or by the provisions of the Code of Civil Procedure. Nothing in the appellant's case suggests any distinction in principle between it and that of Fitzgerald v.Quann. The record exhibits no errors upon the trial and the judgment should be affirmed, with costs.
All concur, except DANFORTH and FINCH, JJ., not voting.
Judgment affirmed.